Citation Nr: 0909636	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 through 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2005 VA Form 21-4138 and May 2007 Substantive 
Appeal, the Veteran advised that he has received medical 
treatment at the John Cochrane VA medical center and the 
Jefferson Barracks VA medical center in St. Louis, Missouri.  
No documented efforts have been made, however, to obtain the 
Veteran's treatment records from these facilities.  Efforts 
should be made to obtain these treatment records.  38 C.F.R. 
§ 3.159(c)(2).

The Board also notes that a Maryland CNC speech recognition 
test was not performed as part of the May 2005 VA 
audiological examination.  In his Substantive Appeal, the 
Veteran asserted that he experiences a great deal of 
difficulty in carrying on a normal conversation, and, that it 
is "impossible" for him to hear other people in a group 
setting or amidst background noise.  Under the circumstances, 
the Veteran should be afforded a new VA examination, which 
must include both puretone audiometry testing and a 
controlled speech discrimination test (Maryland CNC).  
38 C.F.R. §§ 3.385, 4.85(a).

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment from 
the John Cochrane VA medical center and 
the Jefferson Barracks VA medical center 
in St. Louis, Missouri should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA audiological examination to 
determine the nature and etiology of the 
claimed bilateral hearing loss.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

The examiner should perform auditory 
testing to determine the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also perform the 
Maryland CNC test to determine the 
Veteran's controlled speech 
discrimination test scores.  38 C.F.R. 
§ 3.385.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed bilateral hearing loss.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service, 
including reported in-service noise 
exposure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




